UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1853


In Re:   ANDRE CORBETT,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (3:07-cr-00144-RJC-1; 3:10-cv-00501-RJC)


Submitted:   September 29, 2011             Decided:   October 20, 2011


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Andre Corbett, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Andre    Corbett       petitions           for    a     writ     of    mandamus,

alleging that the district court has unduly delayed resentencing

him upon remand.           He seeks an order from this court directing

the district court to act.                Our review of the district court’s

docket     reveals     that,     on    August       11,    2011,       the    district      court

entered an order scheduling Corbett’s resentencing to occur in

September.          Although      the     resentencing           has     not       occurred    as

scheduled, the present delay appears to be the consequence of

recent     motions     filed     by    Corbett       and    his       counsel      rather     than

inattention by the district court.                        Because the district court

is   now    actively       responsive         to    our     directive         to     resentence

Corbett,       we   deny    the       mandamus       petition          as     moot,     without

prejudice      to    Corbett’s        right    to     again       seek       mandamus    relief

should unwarranted delay recur.                     We grant leave to proceed in

forma    pauperis.         We    dispense      with       oral       argument      because     the

facts    and    legal    contentions          are    adequately          presented      in     the

materials      before      the    court    and       argument         would     not    aid     the

decisional process.

                                                                              PETITION DENIED




                                               2